Case 2:18-cv-00412-RWS-RSP Document 44-7 Filed 04/16/19 Page 1 of 3 PagelD #: 1389

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
MARSHALL DIVISION

TRAXCELL TECHNOLOGIES, LLC,

Plaintiff,

Vv.

NOKIA SOLUTIONS AND NETWORKS
US LLC; NOKIA SOLUTIONS AND CASE NO. 2:18-CV-00412-RWS-RSP
NETWORKS OY; NOKIA
CORPORATION; NOKIA
TECHNOLOGIES OY; ALCATEL-
LUCENT USA, INC.; HMD GLOBAL OY;
AND T-MOBILE, USA, INC.,

 

Defendants.

 

DECLARATION OF JARI KOLJONEN

I, Jari Koljonen, declare and state the following:

L. I am General Counsel in the Espoo, Finland office of HMD Global Oy, one of the
defendants in this action. I provide this declaration in support of HMD Global Oy’s Motion to
Dismiss for Improper Service of Process. I am familiar with how the legal department of HMD
Global Oy receives and processes packages in the ordinary course of business, and, if called
upon to do so, could and would testify competently thereto.

Bi On March 26, 2019, a package arrived at HMD Global Oy’s Espoo office via
standard United States international mail and was brought to the legal department in the ordinary
course of business. The package contained a Customs Declaration form identifying “HMD
Global Oy.” The package further contained a document titled “Summons in a Civil Action”
addressed to “HMD Global Oy.” The package further contained a document titled “Plaintiffs

Original Complaint for Patent Infringement.” Finally, the package contained documents labeled
Case 2:18-cv-00412-RWS-RSP Document 44-7 Filed 04/16/19 Page 2 of 3 PagelID #: 1390

Exhibits A, B and C, which appeared to be United States patents. No other documents were
included in the package. Attached hereto as Koljonen Exhibit 1 is a true and correct copy of the
documents contained in the March 26, 2019 package, except for Exhibits A, B and C (the United
States patents, which have been omitted from Koljonen Exhibit 1 to save space). This record
was made at the time of receipt by a member of our department and was kept in the ordinary
course of business as is the regular practice of HMD Global Oy.

3; On April 8, 2019, a package arrived at HMD Global Oy’s Espoo office via
Federal Express and was brought to the legal department in the ordinary course of business. The
package contained two documents titled “Summons in a Civil Action.” The first such document
was addressed to “HMD Global Oy.” Unlike the document titled “Summons in a Civil Action”
from the March 26, 2019 package, however, this document did not include a date, signature, or
seal at the bottom. The second document titled “Summons in a Civil Action” in the April 8,
2019 package was also addressed to “HMD Global Oy,” also lacked a date, signature, or seal at
the bottom, and further contained the wrong address. The package further contained a document
titled “Notice” with text highlighted in yellow at the bottom. The package further contained a
document titled “Plaintiffs First Amended Complaint for Patent Infringement.” Finally, the
package contained documents labeled Exhibits A, B and C, which appeared to be United States
patents. No other documents were included in the package. Attached hereto as Koljonen
Exhibit 2 is a true and correct copy of the documents contained in the April 8, 2019 package,
except for Exhibits A, B and C (the United States patents, which have been omitted from
Koljonen Exhibit 2 to save space). This record was made at the time of receipt by a member of

our department and was kept in the ordinary course of business as is the regular practice of HMD

Global Oy.
Case 2:18-cv-00412-RWS-RSP Document 44-7 Filed 04/16/19 Page 3 of 3 PagelD #: 1391

4. I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct. Executed this 16th day of Apri 20 19 in Espoo, Finland.

 

 

Jari Koljonen
